Title: From Thomas Jefferson to Thomas Mifflin, 21 December 1793
From: Jefferson, Thomas
To: Mifflin, Thomas



Sir
Philadelphia Dec. 21. 1793.

I am honored with your’s of yesterday’s date relative to the French sailors in the jail of Philadelphia. The object of the original enquiry I took the liberty of making on that subject, was to know whether they were in the custody of the Executive or the Judiciary authority of the country: and being informed that it is in that of the Judiciary, the Federal Executive does not think itself authorized to interfere either as to their enlargement or detention. They take for granted the judge will do in the case what the law enjoins. I have the honor to be with great respect Your Excellency’s most obedt & most humble servt

Th: Jefferson

